Exhibit 10.22



 

Grant Agreement for
Performance-Based Restricted Stock Units

 

Holder: [Name]     Address: [Address]     Date of Grant: [__________], 2014    
Target Number: [PBRSU Shares]     Performance Period: [_______________________]
    Plan Name: Waste Connections, Inc. 2014 Incentive Award Plan    

 

Waste Connections, Inc., a Delaware corporation (the “Company”) has adopted the
2014 Incentive Award Plan (the “Plan”) for the granting to selected employees of
awards based upon shares of Stock of the Company. In accordance with the terms
of the Plan, the Compensation Committee of the Board of Directors (the
“Committee”) has approved the execution of this Performance-Based Restricted
Stock Unit Agreement (this “Agreement”) between the Company and the Holder, as
specified in this Agreement. Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Plan.

 

1.          Grant. The Company grants to the Holder the number of restricted
stock units based on shares of Stock set forth in this Agreement (the “Units”),
subject to adjustment, forfeiture and the other terms and conditions set forth
below, as of the effective date of the grant (the “Grant Date”) specified in
this Agreement. The number of Units specified in this Agreement reflects the
target number of Units that may be earned by the Holder. The Company and the
Holder acknowledge that the Units will, except as provided in Sections 4 and 5
hereof, be forfeited by the Holder if the Holder’s termination of employment
occurs before the Settlement Date (as defined in Section 2, below).

 

2.          Determination of Earned Performance Units. The number of Units that
may be earned by and issuable to the Holder (the “Earned Units”) shall be based
upon the achievement by the Company of the performance standards as reviewed and
approved by the Committee and reflected in the resolutions of the Committee (the
“Performance Goals”) over the three-year period indicated above (the
“Performance Period”). The determination by the Committee with respect to the
achievement of the Performance Goals shall be made in its sole discretion and as
soon as administratively practicable following the Performance Period after all
necessary Company information is available. The specific date on which such
determination is formally made and approved by the Committee is referred to as
the “Determination Date.” Within 15 business days following the Determination
Date, but in no event later than March 15th of the fiscal year following the end
of the Performance Period (the “Settlement Date”), the Company shall notify the
Holder of the number of Units, if any, that have become Earned Units and the
corresponding number of shares of Stock to be issued to the Holder in
satisfaction of this award of Units, and settle each Earned Unit by delivering
to the Holder one share of Stock, subject to withholding as described in Section
9 below. The number of Units which may become Earned Units will be between 0%
and [____]% of the Target Number of Units depending on whether and to what
extent the Performance Goals are achieved by the Company. The Company shall (a)
issue or cause to be delivered to the Holder (or the Holder’s Heir, as defined
below, if applicable) one or more unlegended stock certificates representing
such shares, or (b) cause a book entry for such shares to be made in the name of
the Holder (or the Holder’s Heir, if applicable). In the case of the Holder’s
death, Stock to be delivered in settlement of Units as described above shall be
delivered to the Holder’s beneficiary or beneficiaries (as designated in the
manner determined by the Committee), or if no beneficiary is so designated or if
no beneficiary survives the Holder, then the Holder’s administrator, executor,
personal representative, or other person to whom the Units are transferred by
means of the Holder’s will or the laws of descent and distribution (such
beneficiary, beneficiaries or other person(s), the “Holder’s Heir”).

 

 

 

  

3.          Dividend Equivalent Rights. The Holder shall have no rights to
dividends or other rights of a stockholder with respect to the Units unless and
until such time as the award of Units has been settled by the issuance of Stock
to the Holder. The Holder shall have the right to receive a cash dividend
equivalent payment with respect to the Earned Units for cash dividends payable
to holders of Stock as of a record date designated by the Company that is within
the period beginning on the Grant Date and ending on the Settlement Date, which
dividend equivalent payment shall be payable to the Holder on the Settlement
Date, without interest. In the event of forfeiture of the Units, the Holder
shall have no further rights with respect to such Units.

 

4.          Consequences of Termination of Employment. The consequences of the
Holder’s termination of employment with the Company (a “Termination of
Employment”) during the Performance Period shall be as follows:

 

i.          In the case of a Termination of Employment by the Company for Cause,
the Units shall be forfeited as of the date of the Termination of Employment.

 

ii.         In the case of a Termination of Employment by the Company without
Cause (or by the Holder for Good Reason, but only to the extent an Individual
Agreement (as defined below) provides for the right to terminate employment for
Good Reason and further provides for severance payments and benefits due to such
Termination of Employment) or Termination of Employment due to Disability or the
Holder’s death, the number of Units earned shall be determined as follows:
first, the Committee shall determine the number of Units earned based on actual
achievement of the Performance Goals following the end of the Performance
Period; and second, the number of Units so obtained shall be multiplied by a
fraction, the numerator of which is the total number of full months elapsed from
the first day of the Performance Period to the date of the Holder’s Termination
of Employment and the denominator of which is the total number of whole months
in the Performance Period. Such number of Units shall then be settled in
accordance with Section 2 as for all other holders whose awards are settled on
the Settlement Date.

 

-2-

 

  

iii.         In all other cases, the Units shall be forfeited as of the date of
the Termination of Employment.

 

For purposes of this Agreement, the Holder’s Termination of Employment shall be
considered to be for “Cause” if it is a termination for “Cause” pursuant to an
employment or separation agreement between the Company and the Holder or a
Company severance or separation plan applicable to the Holder (the “Individual
Agreement”) to which the Holder is a party that is then in effect or, if there
is no Individual Agreement in effect that defines “Cause,” “Cause” shall mean
(a) a material breach by the Holder of any of the terms of the Individual
Agreement, or any other agreement between the Company and the Holder, that is
not immediately corrected following written notice of default specifying such
breach; (b) conviction of a felony; (c) a breach of any non-competition or
non-solicitation covenants in any agreement between the Company and the Holder;
(d) repeated intoxication with alcohol or drugs while on Company premises during
its regular business hours to such a degree that, in the reasonable judgment of
the Chief Executive Officer or General Counsel of the Company, the Holder is
abusive or incapable of performing his or her duties and responsibilities; or
(e) misappropriation of property belonging to the Company and/or any of its
affiliates.

 

5.          Change in Control. If a Change in Control occurs and the Holder has
remained continuously employed by the Company until at least immediately prior
to the Change in Control, the number of Units earned shall be determined as
follows:

 

i.          If the Committee reasonably determines in good faith, prior to the
occurrence of the Change in Control, that the Units will not be honored or
assumed, or new rights that substantially preserve the terms of the Units
substituted therefor, by the Holder’s employer (or the parent of such employer)
immediately following the Change in Control, the number of Earned Units shall
equal the greater of (a) the number that equals 100% of the target award level
payout and (b) the number that would have been earned based on actual
achievement of the Company Performance Goals through the most recently completed
fiscal year prior to such Change in Control (calculated as if the most recently
completed fiscal year prior to such Change in Control had been the end of the
applicable Performance Period).

 

ii.         If the Committee determines that the Units have been assumed and,
before the Determination Date, the Holder has a Termination of Employment by the
Company without Cause or by the Holder for Good Reason within the 24-month
period immediately following a Change in Control, in lieu of the earnout and
settlement of the Units pursuant to Section 4 above, the number of Units earned
shall equal the greater of (a) the number that equals 100% of the target award
level payout and (b) the number that would have been earned based on actual
achievement of the Performance Goals through the most recently completed fiscal
year prior to such Termination of Employment (calculated as if the most recently
completed fiscal year prior to such Termination of Employment had been the end
of the applicable Performance Period).

 

-3-

 

  

For purposes of this Agreement, the Holder’s Termination of Employment shall be
considered to be with “Good Reason” if it is a termination for “Good Reason”
pursuant to an Individual Agreement to which the Holder is a party that is then
in effect or, if there is no Individual Agreement in effect that defines “Good
Reason,” “Good Reason” shall mean: (a) assignment to the Holder of duties
inconsistent with and resulting in a diminution of his or her position
(including status, offices, titles, responsibilities and reporting
requirements), authority, duties or responsibilities as they existed on the
Grant Date, or any other action by the Company which results in a diminution in
such position, authority, duties or responsibilities; a substantial alteration
in the title(s) of the Holder (so long as the existing corporate structure of
the Company is maintained); provided, however, that the Holder’s failure to
serve in the same position (including status, offices, titles, responsibilities
and reporting requirements) with the ultimate parent of the Company shall
constitute “Good Reason;” (b) the relocation of the Holder’s principal place of
employment to a location more than fifty (50) miles from its present location
without the Holder’s prior approval; (c) a material reduction by the Company in
the Holder’s total annual cash compensation, defined as base salary and target
bonus, without the Holder’s prior approval; (d) a material reduction by the
Company in the Holder’s total annual compensation, defined as base salary,
target bonus and equity incentive compensation opportunities, without the
Holder’s prior approval; (e) a failure by the Company to continue in effect,
without substantial change, any benefit plan or arrangement in which the Holder
was participating or the taking of any action by the Company which would
adversely affect the Holder’s participation in or materially reduce his or her
benefits under any benefit plan (unless such changes apply equally to all other
similarly situated employees of Company); (f) any material breach by the Company
of any provision of the Individual Agreement or any other agreement between the
Company and the Holder, without the Holder having committed any material breach
of his or her obligations hereunder, which breach is not cured within twenty
(20) days following written notice thereof to the Company of such breach; or (g)
the failure of the Company to obtain the assumption of this Agreement by any
successor entity.

 

Any Units which are earned pursuant to this Section 5 shall be settled on or
within 60 days after the Change in Control or Termination of Employment, as
applicable, but in no event later than the Settlement Date, in accordance with
Section 2.

 

6.          Claw-Back. Pursuant to its general authority to determine the terms
and conditions applicable to the Units, the Committee shall have the right to
require the Holder to agree by separate written or electronic instrument that
the Units (including any proceeds, gains or other economic benefit actually or
constructively received by the Holder upon any receipt of the Units or upon the
receipt or resale of any Shares underlying the Units) shall be subject to the
provisions of any claw-back policy implemented by the Company, including,
without limitation, any claw-back policy adopted to comply with the requirements
of Applicable Law, including without limitation the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any rules or regulations promulgated
thereunder, to the extent set forth in such claw-back policy.

 

-4-

 

  

7.          Vesting; Service Requirement. Except as provided in Sections 4 and
5, subject to the Holder’s continuous employment through the Determination Date,
the number of Earned Units determined pursuant to Section 2 shall vest on the
Determination Date.

 

8.          Code Section 409A. The Company intends that the Units shall not
constitute “deferred compensation” within the meaning of Section 409A of the
Code and this Agreement shall be interpreted based on such intent. In view of
uncertainty surrounding Section 409A of the Code, however, if the Company
determines after the Grant Date that an amendment to this Agreement is necessary
or advisable so that the Units will not be subject to Section 409A of the Code,
or alternatively so that they comply with Section 409A of the Code, it may make
such amendment, effective as of the Grant Date or at any later date, without the
consent of the Holder.

 

Notwithstanding anything in this Agreement to the contrary, to the extent that
any payment or benefit constitutes non-exempt “nonqualified deferred
compensation” for purposes of Section 409A of the Code, and such payment or
benefit would otherwise be payable or distributable hereunder by reason of the
Holder’s Termination of Employment, all references to the Holder’s Termination
of Employment shall be construed to mean a “separation from service,” as defined
in Treasury Regulation Section 1.409A-1(h) (a “Separation from Service”), and
the Holder shall not be considered to have a Termination of Employment unless
such termination constitutes a Separation from Service with respect to the
Holder.

 

9.          Tax Withholding. The Company shall withhold from the Stock delivered
in settlement of Units shares of Stock having a Fair Market Value on the
Settlement Date, equal to the amount necessary to satisfy the minimum required
withholding, if any, of any income tax, social tax, or other taxes (but rounding
up to the nearest whole number of shares). In lieu of withholding shares of
Stock, the Committee may, in its discretion, authorize the satisfaction of tax
withholding by a cash payment to the Company, by withholding an appropriate
amount of cash from base pay, or by such other method as the Committee
determines may be appropriate to satisfy all obligations for withholding of such
taxes. If any such taxes are required to be withheld at a date earlier than the
Settlement Date, then notwithstanding any other provision of this Agreement, the
Company may (i) satisfy such obligation by causing the forfeiture of a number of
Units having a Fair Market Value, on such earlier date, equal to the amount
necessary to satisfy the minimum required amount of such withholding, or (ii)
make such other arrangements with the Holder for such withholding as may be
satisfactory to the Company in its sole discretion. The obligations of the
Company under this award of Units will be conditioned on such satisfaction of
the required withholding. The Holder acknowledges that the tax consequences
associated with this award of Units are complex and that the Company has urged
the Holder to review with the Holder’s own tax advisors the federal, state and
local tax consequences of this award of Units. The Holder is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. The Holder understands that he or she (and not the Company) shall
be responsible for the Holder’s own tax liability that may arise as a result of
the award of Units.

 

-5-

 

  

10.         Compliance with Law.

 

i.           No shares of Stock shall be issued and delivered pursuant to a Unit
unless and until all applicable registration requirements of the Securities Act
of 1933, as amended, all applicable listing requirements of any national
securities exchange on which the Stock is then listed, and all other
requirements of law or of any regulatory bodies having jurisdiction over such
issuance and delivery, shall have been complied with. In particular, the
Committee may require certain investment (or other) representations and
undertakings in connection with the issuance of securities in connection with
the Plan in order to comply with Applicable Law.

 

ii.         If any provision of this Agreement is determined to be unenforceable
or invalid under any Applicable Law, such provision will be applied to the
maximum extent permitted by Applicable Law, and shall automatically be deemed
amended in a manner consistent with its objectives to the extent necessary to
conform to any limitations required under Applicable Law. Furthermore, if any
provision of this Agreement is determined to be illegal under any Applicable
Law, such provision shall be null and void to the extent necessary to comply
with Applicable Law, but the other provisions of this Agreement shall remain in
full force and effect.

 

11.         Assignability. Except as may be effected by designation of a
beneficiary or beneficiaries in such manner as may be determined by the
Committee, or as may be effected by will or other testamentary disposition or by
the laws of descent and distribution, any attempt to assign the Units before
they are settled shall be of no effect.

 

12.         Certain Corporate Transactions. In the event of certain corporate
transactions, the Units shall be subject to adjustment as provided in Section 12
of the Plan.

 

13.         No Additional Rights.

 

i.           Neither the granting of the Units nor their settlement shall (a)
affect or restrict in any way the power of the Company to undertake any
corporate action otherwise permitted under Applicable Law, (b) confer upon the
Holder the right to continue performing services for the Company, or (c)
interfere in any way with the right of the Company to terminate the services of
the Holder at any time, with or without Cause. The Holder expressly acknowledges
and agrees that he or she is an employee at will.

 

ii.         The Holder acknowledges that (a) this is a one-time grant, (b) the
making of this grant does not mean that the Holder will receive any similar
grant or grants in the future, or any future grants at all, and (c) this grant
does not in any way entitle the Holder to future grants under the Plan, if any,
and the Committee retains sole and absolute discretion as to whether to make any
additional grants to the Holder in the future and, if so, the quantity, terms,
conditions and provisions of any such grants.

 

-6-

 

  

iii.        Without limiting the generality of subsections i. and ii.
immediately above and subject to Sections 4 and 5 above, if the Holder’s
employment with the Company terminates, the Holder shall not be entitled to any
compensation for any loss of any right or benefit or prospective right or
benefit relating to the Units or under the Plan which he or she might otherwise
have enjoyed, whether such compensation is claimed by way of damages for
wrongful dismissal or other breach of contract or by way of compensation for
loss of office or otherwise.

 

14.         Rights as a Stockholder. Neither the Holder nor the Holder’s Heir
shall have any rights as a stockholder with respect to any shares represented by
the Units unless and until shares of Stock have been issued in settlement
thereof.

 

15.         Data Privacy Waiver. By accepting the grant of the Units, the Holder
hereby agrees and consents to:

 

i.           the collection, use, processing and transfer by the Company and its
Subsidiaries (collectively, the “Group”) of certain personal information about
the Holder (the “Data”);

 

ii.         any members of the Group transferring Data amongst themselves for
the purposes of implementing, administering and managing the Plan;

 

iii.        the use of such Data by any such person for such purposes; and

 

iv.        the transfer to and retention of such Data by third parties in
connection with such purposes.

 

For the purposes of clause (i) above, “Data” means the Holder’s name, home
address and telephone number, date of birth, other employee information, any tax
or other identification number, details of all rights to acquire Stock granted
to the Holder and of Stock issued or transferred to the Holder pursuant to the
Plan.

 

16.         Compliance with Plan. The Units and this Agreement are subject to,
and the Company and the Holder agree to be bound by, all of the terms and
conditions of the Plan as it shall be amended from time to time, which are
incorporated herein by reference. The Company hereby reserves the right to
amend, modify, restate, supplement or terminate the Plan without the consent of
the Holder, so long as such amendment, modification, restatement or supplement
shall not materially reduce the rights and benefits available to the Holder
hereunder, and this award of Units shall be subject, without further action by
the Company or the Holder, to such amendment, modification, restatement or
supplement unless provided otherwise therein. In the case of a conflict between
the terms of the Plan and this Agreement, the terms of the Plan shall govern.

 

17.         Effect of Agreement on Individual Agreements. Notwithstanding the
provisions of any Individual Agreement, (i) in the case of a conflict between
the terms of the Holder’s Individual Agreement and this Agreement, the terms of
this Agreement shall govern, and (ii) the vesting and settlement of Units shall
in all events occur in accordance with this Agreement to the exclusion of any
provisions contained in an Individual Agreement regarding the vesting or
settlement of the Units, and any such Individual Agreement provisions shall have
no force or effect with respect to the Units.

 

-7-

 

  

18.         Governing Law and Jurisdictional Agreement. The interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the State of Delaware without regard to principles of conflicts of laws. The
Holder may only exercise his or her rights in respect of the Plan to the extent
that it would be lawful to do so, and the Company would not, in connection with
this Agreement, be in breach of the laws of any jurisdiction to which the Holder
may be subject. The Holder shall be solely responsible to seek advice as to the
laws of any jurisdiction to which he or she may be subject, and participation by
the Holder in the Plan shall be on the basis of a warranty by the Holder that
the Holder may lawfully so participate without the Company being in breach of
the laws of any such jurisdiction. The Company and Holder irrevocably and
unconditionally submit to the jurisdiction and venue of any state court situated
within Montgomery County, Texas, and any federal court closest to or serving
Montgomery County, Texas, for the purpose of any suit, action or other
proceeding arising out of, or relating to or in connection with, this Agreement.
THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL
OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions of this
Section 18 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties to this Agreement that such provisions shall be
modified to the minimum extent necessary to make it or its application valid and
enforceable.

 

[Remainder of Page Intentionally Left Blank]

 

-8-

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the Grant Date.

 

  Waste Connections, Inc.       Name:     Title:  [Title]       The Holder’s
acceptance of this Agreement indicates that he or she accepts and agrees to all
the terms and provisions of the foregoing Agreement and to all the terms and
provisions of the Plan, as amended to date, incorporated by reference herein.  
        Name:  [Name]

 

-9-

 

